         Case 4:19-cv-01751-DMR Document 61 Filed 03/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                        NORTHERN DISTRICT OF CALIFORNIA

                         CIVIL CONFERENCE MINUTE ORDER

 Date: 3/4/2020                  Time: 1:57-2:26               Judge: DONNA M. RYU
 Case No.: 4:19-cv-01751-DMR     Case Name: Peter Todd v. Isis Agora Lovecruft

For Plaintiff:
Jeffrey Rosenfeld
Ruben Pena

For Defendant:
Ben Rosenfeld

 Deputy Clerk: Ivy Lerma Garcia                       FTR: 1:57-2:26


                                       PROCEEDINGS

Further Case Management Conference held.

[X]    Last day to add parties, claims or defenses is 3/27/2020.

       Parties shall comply with Judge Ryu’s Standing Order re: discovery disputes.

       Given the parties’ waivers in favor of adjudication of an early Anti-SLAPP motion, any
       party seeking to file a Rule 56 motion must first seek leave, which will only be granted
       upon a showing of extraordinary cause.

REFERRALS:

[X]    This case is referred to Magistrate Judge Robert M. Illman to conduct a Settlement
       Conference which shall be completed within 60-90 days, or as soon thereafter as is
       convenient to Judge Illman’s calendar.

COURT SET THE FOLLOWING DATES:

       Further Case Management Conference: 7/1/2020 at 1:30 p.m.
       Updated Joint Case Management Conference Statement due by: 6/24/2020
       Jury Trial: 7/6/2021 at 9:00 a.m. (estimated length: 5 days)
       Pretrial Conference: 6/23/2021 at 3:00 p.m.
       Last day to hear dispositive motions: 4/8/2021 at 1:00 p.m.
       Case 4:19-cv-01751-DMR Document 61 Filed 03/04/20 Page 2 of 2



(PLEASE SEE COURT’S SEPARATE CASE MANAGEMENT AND PRETRIAL ORDER FOR ALL
OTHER DATES SET BY THE COURT).


CASE MANAGEMENT AND PRETRIAL ORDER TO BE PREPARED BY:
     [ ] Plaintiff [ ] Defendant [X] Court

cc:   Chambers; CAND MagRef/CAND/09/USCOURTS
